NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

HUMPHREY IGBERAESE,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-1676
                                            )
VILLAGE OF STONEYBROOK II                   )
CONDOMINIUM ASSOCIATION, INC.;              )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Humphrey Igberaese, pro se.

Jacob A. Brainard and Michael H.
Casanover of the Business Law Group,
P.A., Tampa, for Appellee Village of
Stoneybrook II Association, Inc.



LaROSE, Chief Judge.


             Humphrey Igberaese appeals the final summary judgment of foreclosure

entered in favor of Village of Stoneybrook II Condominium Association arising from his

unpaid assessments. We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A). We

affirm, without further comment, as to each of the issues raised by Mr. Igberaese, save

one, which we must dismiss.
               In the final judgment, the trial court found that the Association was entitled

to an award of attorney's fees, but reserved jurisdiction to determine the amount.

Although we have jurisdiction over the final judgment, see Singh v. U.S. Bank, N.A., 223

So. 3d 436, 438 (Fla. 2d DCA 2017) ("Beyond dispute, however, we have jurisdiction to

review the final judgment of foreclosure . . . ."), we cannot address Mr. Igberaese's

challenge to the trial court's determination of the Association's entitlement to fees, see

Pulling v. Billmyre Enters., Inc., 223 So. 3d 1086, 1087 (Fla. 2d DCA 2017) ("[A]n order

which only determines the right to attorney's fees without setting the amount is a

nonappealable, nonfinal order." (quoting Smith v. Smith, 169 So. 3d 220, 221 (Fla. 2d

DCA 2015))).

               Consequently, we affirm the final judgment, but dismiss without prejudice

that portion of Mr. Igberaese's appeal challenging the Association's entitlement to

attorney's fees. See Salem v. Abram, 868 So. 2d 1213, 1214 (Fla. 2d DCA 2004)

(affirming the entry of final judgment, but dismissing the portion of the appeal

challenging the trial court's determination of entitlement to attorney's fees).

               Affirmed, in part; dismissed, in part.



KHOUZAM and LUCAS, JJ., Concur.




                                             -2-